Case: 17-40830          Document: 00514534047     Page: 1    Date Filed: 06/28/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                         No. 17-40830                         FILED
                                       Summary Calendar                   June 28, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
JOYCE PIPKINS,

                 Plaintiff - Appellant

v.

STATE FARM LLOYDS,

                 Defendant - Appellee




                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                USDC No. 2:12-CV-138


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM:*
       Appellant Joyce Pipkins challenges the district court’s order denying her
motion for relief pursuant to Rule 60(b). Under Rule 60(b)(6), a court may
relieve a party from a final judgment for “any [] reason that justifies relief.” 1
Rule 60(b) “provides courts with authority ‘adequate to enable them to vacate
judgments wherever such action is appropriate to accomplish justice,’ . . . [but]


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   FED. R. CIV. P. 60(b)(6).
     Case: 17-40830       Document: 00514534047         Page: 2     Date Filed: 06/28/2018



                                       No. 17-40830
it should only be applied in ‘extraordinary circumstances.’” 2 To prevail on such
a motion, the movant must show “the initial judgment to have been manifestly
unjust.” 3
       “Motions under Rule 60(b) must be made ‘within a reasonable time,’
unless good cause can be shown for the delay.” 4 Good cause “must necessarily
be evaluated on a case-by-case basis.” 5
       In this case, the district court found that Pipkins did not timely file her
Rule 60(b) motion and has not shown good cause for her delay. It further found
that even if Pipkins had timely filed her motion, she was not entitled to relief
under Rule 60(b) because “she has not demonstrated circumstances sufficiently
extraordinary to warrant [that] relief.”
       Having reviewed the record and the relevant authorities, we find that
the district court did not abuse its discretion in denying the Rule 60(b) motion
as untimely or in concluding that “even if Pipkins had timely filed her Rule
60(b) motion, the merits of the case would not weigh in favor of the requested
relief.” Accordingly, we affirm the denial for essentially the reasons given by
the district court.




       2   Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 864 (1988) (internal
citation omitted).
        3 Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 357 (5th Cir. 1993).
        4 In re Osborne, 379 F.3d 277, 283 (5th Cir. 2004); see also FED. R. CIV. P. 60(c)(1).
        5 Id.

                                              2